TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00013-CR


Jon Mark Thurmond, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 01-5034-1, HONORABLE BOBBY L. CUMMINGS, JUDGE PRESIDING






Appellant Jon Mark Thurmond pleaded no contest to an information accusing him
of unlawfully carrying a weapon.  See Tex. Pen. Code Ann. § 46.02 (West Supp. 2002).  The court 
adjudged him guilty and assessed punishment at incarceration for 365 days and a $500 fine.  The
court suspended imposition of sentence and placed appellant on community supervision.

Appellant waived his right to counsel and represents himself on appeal.  Appellant
did not respond to the Court's notices.  A reporter's record was not requested.  See Tex. R. App. P.
37.3(c)(1).  Appellant did not file a brief.  See Tex. R. App. P. 38.8(b)(4).

We have examined the record before us and find no fundamental error or other matter
that should be considered in the interest of justice.  The judgment of conviction is affirmed.


				__________________________________________
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   August 30, 2002
Do Not Publish